In their motion for rehearing the appellants reiterate the various complaints of the procedure in the trial court that were brought forward in the original hearing of this appeal.
In the opinion heretofore rendered by this court each of the bills of exception is treated in detail. In the light of the motion for rehearing, the record has been re-examined. The opinion is entertained that the conclusion reached upon the original hearing is correct. A further discussion would be but a repetition of that which has been written by this court.
The motion is overruled.
Overruled.